DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
 
Priority
Applicant submitted a Petition to accept a corrected ADS to perfect priority to Application No. 13/797,857, filed 12 March 2013 (see the following paragraphs which are reproduced from the previous Office Action).  The petition was dismissed on 09/02/2021 for several reasons.  First, the ADS filed with the petition improperly listed the application number and prior application number.  This appears to have been corrected in the ADS submitted 09/09/2021.  Second, Applicant was advised that the ADS could not be submitted while the application was under final rejection due to acceptance of the ADS raising new issues requiring further search and/or consideration.  Applicant filed an RCE on 09/09/2021 to overcome this reason.  Third, and most crucially, the petition was dismissed because the petition decision stated that the USPTO requires additional information concerning whether the delay in seeking acceptance of the delayed benefit claim was unintentional since the petition was filed more than two years after the date the benefit claim was due.  Thus, the petition was dismissed because Applicant is required to provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Applicant has not submitted a renewed petition with this information.  Therefore, the ADS filed 09/09/2021 is not considered to be entered since the changes to the ADS affect the priority of the application – a granted petition is required for the change of priority to be accepted to take effect.  Accordingly, since the priority date has not been properly perfected, the effective filing date of the current application has not changed.
This application makes reference to or appears to claim subject matter disclosed in Application No. 13/797,857, filed 12 March 2013. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102A1 as being clearly anticipated by Scheller et al. 20140277110 (previously of record).
The instant application incorrectly claims benefit to application 13/797,857 as discussed above. Since the disclosures of both the instant application and the prior document are identical and since the prior document has a publication date of 18 September 2014, which is more than 1 year from the current effective filing date of 2 November 2015 all of the claims stand rejected as being anticipated by the reference. No further detail is deemed necessary to describe the invention of Scheller et al. with respect to the claims as the inventions are identical and it appears applicant has simply erred in filing the application data sheet. Correction of the application data sheet to reflect the correct chain of continuity would obviate this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Scheller et al. 20130085326 (previously of record) in view of Vezzu 20140172010 (previously of record).
Regarding claim 1: Scheller et al. discloses forceps (pp. [0031]) comprising: a handle 110 having a handle distal 111 end and a handle proximal end 112; a nosecone 105 connected to the handle; a hypodermic tube 170 having a hypodermic tube distal end 171 and a hypodermic tube proximal end 172 wherein the hypodermic tube extends out from the nosecone (Fig. 1); a piston 150 having a piston distal end 151 and a piston proximal end 152 wherein the piston is disposed in the handle and wherein the piston is configured to extend relative to the handle proximal end (pp. [0034]) and wherein the piston is configured to retract relative to the handle proximal end (pp. [0037]); a surgical blank 180 having a surgical blank distal end 181 and a surgical blank proximal end 182, the surgical blank at least partially disposed in the hypodermic tube (Fig. 2A); and wherein the surgical blank is manufactured from a metal alloy (pp. [0031]).
However, Scheller et al. does not explicitly disclose: the surgical blank having dimensions configured for performing ophthalmic surgical procedures; a first abrasive surface of the surgical blank 
Vezzu discloses in at least Figs. 1-6 a device similar to that of Scheller et al. having a first and second abrasive surfaces (Fig. 2, each arm 124 has an abrasive surface) each having a plurality of micropillars 142 in an array (Fig. 2) the micropillars having a height of about 3-40microns (pp. [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the forceps device of Scheller et al. with the dimensions and abrasives of Vezzu in order to facilitate gaining an edge of an internal or epiretinal membrance as taught by Vezzu (pp. [0005]). 
Scheller et al. in view of Vezzu does not explicitly disclose the claimed micropillar height of less than 3.0 microns, however, Vezzu explicitly discloses about 3-40 or about 3-20 microns (pp. [0037]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scheller et al. in view of Vezzu such that the micropillars have heights of less than 3 microns since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, “about 3” encompasses numbers slightly less than 3, and applicant places no criticality on the specific micropillar height, as evidenced by the specification at pg. 18 wherein the micropillars may have heights of 0.25-3, 2.25, <0.25, or >3.0 microns (p. 18 ll. 8-12). 

However, Scheller et al. in view of Vezzu does not explicitly disclose the first micropillars having a height of 0.25-3 microns and a diameter of less than 5 microns or the second micropillars having a height of less than 3.0 microns. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scheller et al. in view of Vezzu such that the micropillars have heights of between 0.25-3 and less than 3 microns since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, “about 3” encompasses numbers slightly less than 3, and applicant places no criticality on the specific micropillar height, as evidenced by the specification at pg. 18 wherein the micropillars may have heights of 0.25-3, 2.25, <0.25, or >3.0 microns (p. 18 ll. 8-12).
Vezzu discloses arrays of pillars but no specific diameters (pp. [0037]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scheller et al. in view of Vezzu by making the micropillars with diameters of less than 5 microns since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 

Regarding claims 2 and 12: Vezzu discloses the membrane being an internal limiting membrance (Abstract).
Regarding claims 3 and 13: Scheller et al. further discloses the surgical blank being a surgical manipulator 300.
Regarding claims 4-5 and 14: Scheller et al. in view of Vezzu discloses the invention essentially as claimed as discussed above.
However, Scheller et al. in view of Vezzu does not disclose the micropillars haing a diameters less than 5 microns. Vezzu discloses arrays of pillars but no specific diameters (pp. [0037]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scheller et al. in view of Vezzu by making the micropillars with diameters of less than 5 microns since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, applicant has placed no criticality on the diameter of the micropillars as evidenced by the specification (p. 18 ll. 1-7, 5-25, 15, <5, or >25 microns all disclosed) and the device of Scheller et al. in view of Vezzu would perform equally well with the claimed dimensions. 

Regarding claims 8 and 16: The limitation of claim 8 is considered product-by-process and as per MPEP 2113, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Claims 1 and 11 have been rejected under Scheller et al. in view of Vezzu and thus claims 8 and 16 are also rejected. Further, Vezzu discloses the micropillars being made using any suitable method (pp. [0038]).
Regarding claims 9, 10 and 17-20: No specific angle is given for the direction of the micropillars of Scheller et al. in view of Vezzu, however, due to the convoluted nature of the forceps of Vezzu and the multiple angles at with the distal surface can rest, it is inherent to the device that the pillars are between 60 and 90 degrees relative to some
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al. 5,370,658 (previously of record) in view of Vezzu 20140172010.
Regarding claim 1: Scheller et al. discloses in at least Figs. 1-4 forceps (abstract) comprising: a handle 12 having a handle distal end and a handle proximal end; a nosecone 14 connected to the handle; a hypodermic tube 98 having a hypodermic tube distal end and a hypodermic tube proximal end wherein the hypodermic tube extends out from the nosecone (Fig. 4); a piston 38 having a piston distal end and a piston proximal end wherein the piston is disposed in the handle (Fig. 3) and wherein the piston is configured to extend relative to the handle proximal end and wherein the piston is configured to retract relative to the handle proximal end (Col. 4 ll. 50-56); a surgical blank 104 having a surgical blank distal end and a surgical blank proximal end, the surgical blank at least partially disposed in the hypodermic tube (Fig. 4); and the surgical blank having dimensions configured for ophthalmic surgical procedures (Col. 1 ll. 37-38).
However, Scheller et al. does not explicitly disclose: the surgical blank being manufactured from a metal alloy; a first abrasive surface of the surgical blank wherein the first abrasive surface is configured to raise a portion of a membrane; a first plurality of micropillars of a first micropillar array of the first abrasive sur- face wherein each micropillar of the first plurality of micropillars has a micropillar height less than 3.0 micrometers; a second abrasive surface of the surgical blank wherein the second abrasive surface is configured to raise the portion of the membrane; and a second plurality of micropillars of a second micropillar array of the second abrasive surface wherein each micropillar of the second plurality of micropillars has a micropillar height less than 3.0 micrometers.
Vezzu discloses in at least Figs. 1-6 a device similar to that of Scheller et al. the forceps being made from a metal alloy (pp. [0029]) and having a first and second abrasive surfaces (Fig. 2, each arm 124 has an abrasive surface) each having a plurality of micropillars 142 in an array (Fig. 2) the micropillars having a height of about 3-40microns (pp. [0037]).

Scheller et al. in view of Vezzu does not explicitly disclose the claimed micropillar height of less than 3.0 microns, however, Vezzu explicitly discloses about 3-40 or about 3-20 microns (pp. [0037]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scheller et al. in view of Vezzu such that the micropillars have heights of less than 3 microns since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, “about 3” encompasses numbers slightly less than 3, and applicant places no criticality on the specific micropillar height, as evidenced by the specification at pg. 18 wherein the micropillars may have heights of 0.25-3, 2.25, <0.25, or >3.0 microns (p. 18 ll. 8-12). 
Regarding claim 11: Claim 11 differs from claim 1 only in that the first micropillars of claim 11 have a height in a range of 0.25-3microns and a diameter of less than 5 microns whereas in claim 1 the height is simply less than 3 microns. In the interests of brevity, the limitations common to both claims will not be repeated, as they are discussed above. Thus, Scheller et al. in view of Vezzu discloses the limitations essentially as claimed as discussed above.
However, Scheller et al. in view of Vezzu does not explicitly disclose the first micropillars having a height of 0.25-3 microns and a diameter of less than 5 microns or the second micropillars having a height of less than 3.0 microns. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scheller et al. in view of Vezzu such that the 
Vezzu discloses arrays of pillars but no specific diameters (pp. [0037]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scheller et al. in view of Vezzu by making the micropillars with diameters of less than 5 microns since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, applicant has placed no criticality on the diameter of the micropillars as evidenced by the specification (p. 18 ll. 1-7, 5-25, 15, <5, or >25 microns all disclosed) and the device of Scheller et al. in view of Vezzu would perform equally well with the claimed dimensions. 
Regarding claims 2 and 12: Vezzu discloses the membrane being an internal limiting membrance (Abstract).
Regarding claims 3 and 13: Scheller et al. further discloses the surgical blank being a surgical manipulator (forceps, abstract).
Regarding claims 4-5 and 14: Scheller et al. in view of Vezzu discloses the invention essentially as claimed as discussed above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Scheller et al. in view of Vezzu by making the micropillars with diameters of less than 5 microns since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, applicant has placed no criticality on the diameter of the micropillars as evidenced by the specification (p. 18 ll. 1-7, 5-25, 15, <5, or >25 microns all disclosed) and the device of Scheller et al. in view of Vezzu would perform equally well with the claimed dimensions. 
Regarding claims 6-7 and 15: Vezzu further discloses the micropillar heights being greater than .25 microns (pp. [0037]).
Regarding claims 8 and 16: The limitation of claim 8 is considered product-by-process and as per MPEP 2113, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Claims 1 and 11 have been rejected under Scheller et al. in view of Vezzu and thus claims 8 and 16 are also rejected. Further, Vezzu discloses the micropillars being made using any suitable method (pp. [0038]).
some surface of the device. Alternatively, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case applicant has placed no criticality on any particular angle as evidenced by the specification (p. 18, ll. 21-29, 60-89, 85, <60, or >89 degrees all being optional) and the device of Scheller et al. in view of Vezzu would not appear to function any differently given the claimed dimensions.
Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that Scheller 2014/0277110 is not prior art because the updated ADS reflects the priority claim to Application 13/797,857 (of which ‘110 is the publication thereof).  However, as discussed above, the priority claim has not changed because an accompanying petition to accept the delayed benefit has not been granted by the USPTO.  
Applicant argues that Scheller does not disclose forceps, however, this is clearly disclosed in all applied references as shown in the above rejections. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections (e.g., with respect to the rejections of Scheller US 2013/0085326 or Scheller 5,370,658 in view of Vezzu).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHAUN L DAVID/Primary Examiner, Art Unit 3771